DETAILED ACTION
This action is responsive to the Amendment filed on December 10, 2020. Claim 23 has been cancelled. Claims 21, 22, and 24-38 are pending in the application. Claims 21, 26, 32, and 38 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 10, 2020 were filed after the mailing date of the Office action on October 9, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on December 10, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,886,469 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher R. Abidin on September 8, 2021.

The application has been amended as follows: 

Claims 1-20 (Cancelled).

21. (Previously Presented) A system for improving performance of a remote query computer system by using dynamic query performance logging to identify and remediate efficiency impediments in the remote query computer system, the system comprising:
one or more processors;
computer readable storage coupled to the one or more processors, the computer readable storage having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including:
receiving, at a query server computer, a digital request from a client computer to execute a query task;
executing the query task;
generating query task data using an update propagation graph, the update propagation graph being a structure implemented with connected nodes through which data is propagated to determine an output of the query task, each of the connected nodes being a static node or a dynamic node;
storing the query task data for subsequent retrieval and analysis;
executing a query update, the query task comprising a recurring query operation, the executing the query update comprising updating one or more dynamic components of the recurring query operation;
configuring a query update interval;
generating query update data for the update interval, the generating the query update data including:

listening, for each node of one or more dynamic nodes of the update propagation graph, at a listener associated with the node for change messages from one or more parent nodes of the node;
after starting the refresh cycle, receiving, at each of one or more listeners associated with nodes of the update propagation graph, one or more change messages at the listener from a parent node of the listener’s associated node, updates being propagated node-to-node through the update propagation graph via the change messages,
determining an occurrence of an update to one or more nodes of the update propagation graph,
after the receiving the one or more change messages, ending the refresh cycle to indicate completion of propagation of the one or more changes through the update propagation graph and determine the updated output of the query task, and
creating at least a portion of the query update data for the occurrence of the update to one or more nodes of the update propagation graph;
determining that the query update may not complete within the query update interval;
extending the query update interval to reach the end of the refresh cycle and allow full execution of the query update during the query update interval;
storing the query update data for subsequent retrieval and analysis;
retrieving the query task data and the query update data;
using a performance-enhancing processor to analyze the retrieved query task data and the retrieved query update data to obtain an analysis result;
with the performance-enhancing processor, identifying based on the analysis result an efficiency impediment in the query server computer; and

wherein the efficiency impediment is one or more of: a dataflow bottleneck, excessive use of processor resources, or excessive use of RAM.

22. (Cancelled).

23. (Cancelled).

24. (Previously Presented) The system of claim 21, wherein the query task includes at least one member of the group consisting of:
an instance of a class implementing a remote query interface; 
a remote method invocation on a table handle object; and 
a script or line of scripting code to be evaluated by an interpreter on a remote query processor.

25. (Previously Presented) The system of claim 21, wherein the query task data includes performance data.

26. (Currently Amended) A method comprising:
receiving, at a query server computer, a digital request from a client computer to execute a query task;
executing the query task;
generating query task data using an update propagation graph, the update propagation graph being a structure implemented with connected nodes through which data is propagated to determine an output of the query task, each of the connected nodes being a static node or a dynamic node;
storing the query task data for subsequent retrieval and analysis; 
executing a query update, the query task comprising a recurring query operation, the executing the query update comprising updating one or more dynamic components of the recurring query operation;
configuring a query update interval;
 for the update interval, the generating the query task update data including:
starting a refresh cycle during which one or more changes are propagated through the update propagation graph to determine an updated output of the query task based on the one or more changes,
listening, for each node of one or more dynamic nodes of the update propagation graph, at a listener associated with the node for change messages from one or more parent nodes of the node,
after starting the refresh cycle, receiving, at each of one or more listeners associated with nodes of the update propagation graph, one or more change messages at the listener from a parent node of the listener’s associated node, updates being propagated node-to-node through the update propagation graph via the change messages,
determining an occurrence of an update to one or more nodes of the update propagation graph, 
after the receiving the one or more change messages, ending the refresh cycle to indicate completion of propagation of the one or more changes through the update propagation graph and determine the updated output of the query task, and
creating at least a portion of the query task update data for the occurrence of the update to one or more nodes of the update propagation graph;
determining that the query update may not complete within the query update interval;
extending the query update interval to reach the end of the refresh cycle and allow full execution of the query update during the query update interval;
storing the query task update data for subsequent retrieval and analysis;
retrieving the query task data and the query task update data;
analyzing the retrieved query task data and the retrieved query task update data to obtain an analysis result;
identifying based on the analysis result an efficiency impediment in the query server computer; and
making changes to stored instructions and thereby alleviating the identified efficiency impediment and improving efficiency of the query server computer,


27. (Previously Presented) The method of claim 26, wherein the determining the occurrence of an update to one or more nodes of the update propagation graph is based on a determination of one or more events without requiring a comparison of data results.

28. (Cancelled).

29. (Cancelled).

30. (Previously Presented) The method of claim 26, wherein the query task includes at least one member of the group consisting of:
an instance of a class implementing a remote query interface; 
a remote method invocation on a table handle object; and 
a script or line of scripting code to be evaluated by an interpreter on a remote query processor.

31. (Previously Presented) The method of claim 26, wherein the query task data includes performance data.

32. (Currently Amended) A nontransitory computer readable medium having stored thereon software instructions that, when executed by one or more processors, cause the one or more processors to perform operations including:
receiving, at a query server computer, a digital request from a client computer to execute a query task;
executing the query task;
generating query task data using an update propagation graph, the update propagation graph being a structure implemented with connected nodes through which data is propagated to determine an output of the query task, each of the connected nodes being a static node or a dynamic node;
storing the query task data for subsequent retrieval and analysis; 

configuring a query update interval;
generating query task update data for the update interval, the generating the query task update
 data including:
starting a refresh cycle during which one or more changes are propagated through the update propagation graph to determine an updated output of the query task based on the one or more changes,
listening, for each node of one or more dynamic nodes of the update propagation graph, at a listener associated with the node for change messages from one or more parent nodes of the node,
after starting the refresh cycle, receiving, at each of one or more listeners associated with nodes of the update propagation graph, one or more change messages at the listener from a parent node of the listener’s associated node, updates being propagated node-to-node through the update propagation graph via the change messages,
determining an occurrence of an update to one or more nodes of the update propagation graph, 
after the receiving the one or more change messages, ending the refresh cycle to indicate completion of propagation of the one or more changes through the update propagation graph and determine the updated output of the query task, and
creating at least a portion of the query task update data for the occurrence of the update to one or more nodes of the update propagation graph;
determining that the query update may not complete within the query update interval;
extending the query update interval to reach the end of the refresh cycle and allow full execution of the query update during the query update interval;
storing the query task update data for subsequent retrieval and analysis;
retrieving the query task data and the query task update data;
analyzing the retrieved query task data and the retrieved query task update data to obtain an analysis result;

making changes to stored instructions and thereby alleviating the identified efficiency impediment and improving efficiency of the query server computer,
wherein the efficiency impediment is one or more of: a dataflow bottleneck, excessive use of processor resources, or excessive use of RAM.

33. (Previously Presented) The nontransitory computer readable medium of claim 32, wherein the determining the occurrence of an update to one or more nodes of the update propagation graph is based on a determination of one or more events without requiring a comparison of data results.

34. (Cancelled).

35. (Previously Presented) The nontransitory computer readable medium of claim 32, wherein the query task data includes performance data.

36. (Previously Presented) The nontransitory computer readable medium of claim 32, wherein the query task includes at least one member of the group consisting of: 
an instance of a class implementing a remote query interface; 
a remote method invocation on a table handle object; and 
a script or line of scripting code to be evaluated by an interpreter on a remote query processor.

37. (Cancelled).

38. (Currently Amended) A system for improving performance of a remote query computer system by using dynamic query performance logging to identify and remediate efficiency impediments in the remote query computer system, the system comprising:
one or more processors;
computer readable storage coupled to the one or more processors, the computer readable storage having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including:

executing the query task;
generating query task data using an update propagation graph, the update propagation graph being a structure implemented with connected nodes through which data is propagated to determine an output of the query task, each of the connected nodes being a static node or a dynamic node;
storing the query task data for subsequent retrieval and analysis;
executing a query update, the query task comprising a recurring query operation, the executing the query update comprising updating one or more dynamic components of the recurring query operation;
configuring a query update interval;
generating query update data for the update interval, the generating the query update data including:
starting a refresh cycle during which one or more changes are propagated through the update propagation graph to determine an updated output of the query task based on the one or more changes,
listening, for each node of one or more dynamic nodes of the update propagation graph, at a listener associated with the node for change messages from one or more parent nodes of the node,
after starting the refresh cycle, receiving, at each of one or more listeners associated with nodes of the update propagation graph, one or more change messages at the listener from a parent node of the listener’s associated node, updates being propagated node-to-node through the update propagation graph via the change messages,
determining an occurrence of an update to one or more nodes of the update propagation graph, 
after the receiving the one or more change messages, ending the refresh cycle to indicate completion of propagation of the one or more changes through the update propagation graph and determine the updated output of the query task, and
creating at least a portion of the query update data for the occurrence of the update to one or more nodes of the update propagation graph;
determining that the query update may not complete within the query update interval;
extending the query update interval to reach the end of the refresh cycle and allow full execution of the query update during the query update interval;
storing the query update data for subsequent retrieval and analysis;
retrieving the query task data and the query update data;
analyzing the retrieved query task data and the retrieved query update data to obtain an analysis result;
identifying based on the analysis result an efficiency impediment in the query server computer; and
making changes to stored software instructions and thereby alleviating the identified efficiency impediment and improving efficiency of the query server computer, 
wherein the efficiency impediment is one or more of: a dataflow bottleneck, excessive use of processor resources, or excessive use of RAM.

39. (New) The system of claim 38, wherein the determining the occurrence of an update to one or more nodes of the update propagation graph is based on a determination of one or more events without requiring a comparison of data results.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the inclusion of determining that the query update may not complete within the query update interval; and extending the query update interval to reach the end of the refresh cycle and allow full execution of the query update during the query update interval, in combination with the other elements recited, which is not found in the prior art of record. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Narsude et al. (US Patent No. 9,563,486) for increasing the maximum period of time for local caching of a result from a query (see col. 34, lines 20-65).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666.  The examiner can normally be reached on Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
09-10-2021
/DARA J GLASSER/               Examiner, Art Unit 2161               

















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161